Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Due to Applicant’s amendment and arguments, Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.


Claim(s) 1-3, 5-6, 8-12 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by US 20090033812 A1 (Ijzerman; Willem Lubertus et al.) 

    PNG
    media_image1.png
    805
    520
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    764
    520
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    402
    505
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    421
    413
    media_image4.png
    Greyscale

[see figures 3A and 3B], the display [3] comprising: a display panel comprising a matrix of pixels arranged in orthogonal row and column directions [5]; a substrate [15]; a non-switchable optically transparent layer having a fixed refractive index [see paragraph 0040, optically transparent layer 21 is a plastic plate or sheet] comprising a flat side and lens side [21]; and a birefringent electro-optic material disposed between the non-switchable optically transparent layer and the substrate [liquid crystal material 23]; wherein the birefringent electro-optic material exhibits an extra-ordinary refraction in a first state, and exhibits an ordinary refraction in a second state [inherent to liquid crystal, see figures 3A and 3B], wherein the lens side is closer to the display panel than the flat side [see figure 3, the bottom surface of the lens is closer to the display than the top surface of the lens], wherein the lens side comprises a plurality of lenticular lens elements [see figure 2], wherein each lenticular lens element is convex [see figure 3]; the non-switchable optically transparent layer has a refractive index substantially equal to the extra-ordinary refractive index of the birefringent electro- optic material [see paragraph 0058, “the ordinary and extra-ordinary index of refraction of the LC material and the material of the lenticular body 21 match and there is no refraction at the lens surface…As can be seen, in both cases the light rays do not see a change of index of refraction at the lens surface and are not refracted [emphasis added]”; and wherein a polarization direction of light from the display output side of the display panel and incident on the non-switchable optically transparent layer is linear and in a plane of the display output side [see paragraph 0032 and 0045-0046],2010P00823US01_RCEAmendment_200917Atty. Docket No. 2010P00823 US01Appl. No. 16/596,819Reply under 37 CFR 1.116 RCE Amendment and/or ResponseExpedited Procedure - TC 2871Reply to final Office action of 17 September 2020Page 3 of 10wherein in the single view (two dimensional (2D)) mode the birefringent electro-optic material is in the first state [the state shown by figure 3A, narrower viewable state], wherein in the multi-view mode, the birefringent electro-optic material is in the second state [the state shown by figure 3B, i.e. wider viewable state].  
Per claim 2, Ijzerman teaches the device according to claim 1, wherein the refractive index of the birefringent electro-optic material is switched by a selective application of an electric field to at least part of the birefringent electro-optic material [see paragraph 0045 and figures 3A and 3B].  
Per claim 3, Ijzerman teaches the device according to claim 1, wherein in the single view mode the optical axis of the birefringent electro-optic material at a surface of the non-switchable optically transparent layer is aligned with elongate axes of the lenticular lens elements [see figure 3A and paragraph 0046].  
Per claim 5, Ijzerman teaches the device according to claim 1, wherein the display panel comprises a liquid crystal display panel [see paragraph 0032].  
Per claim 6, Ijzerman teaches the device as claimed in claim 1, wherein the non-switchable optically transparent layer comprises a birefringent material [see paragraph 0062].  
Per claim 8, Ijzerman teaches the device as claimed in claim 1, wherein the polarization orientation of the light from the display output side of the display panel at the surface that enters the birefringent electro-optic material is parallel to the elongate axis of the inverse lenticular lens elements [see paragraph 0060 and corresponding figure 5].  
Per claim 9, Ijzerman teaches the device as claimed in claim 1, further comprising a polarizer between the display output side and the non-switchable optically transparent layer [see paragraph 0032].  
Per claim 10, Ijzerman teaches the display as claimed in claim 1 comprising an autostereoscopic display device, wherein the single view mode comprises a two dimensional (3D) mode [see paragraph 041].  
Per claim 11, Ijzerman teaches the display as claimed in claim 1 comprising a dual view display device, wherein the single view mode comprises a two-dimensional mode in a full field of view of the display, and the multi-view mode comprises two at least partly separated two-dimensional modes at different parts of the full field of view of the display [see the lens structure electrodes 19 which inherently allow for partial driving of the lens to create partial modes at different part of the full field of view].  
Per claim 12, Ijzerman teaches the device as claimed in claim 1, wherein the polarization orientation of the light from the display output side of the display panel at the surface that enters the birefringent electro-optic material is in a display the column direction of the display panel [see paragraph 0046].  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


The applied reference has a common assignee with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 103(a) might be overcome by: (1) a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor of this application and is thus not an invention “by another”; (2) a showing of a date of invention for the claimed subject matter of the application which corresponds to subject matter disclosed but not claimed in the reference, prior to the effective U.S. filing date of the reference under 37 CFR 1.131(a); or (3) an oath or declaration under 37 CFR 1.131(c) stating that the application and reference are currently owned by the same party and that the inventor or joint inventors (i.e., the inventive entity) named in the application is the prior inventor under pre-AIA  35 U.S.C. 104 as in effect on March 15, 2013, together with a terminal disclaimer in accordance with 37 CFR 1.321(c). This rejection might also be overcome by showing that the reference is disqualified under pre-AIA  35 U.S.C. 103(c) as prior art in a rejection under pre-AIA  35 U.S.C. 103(a). See MPEP §§ 2146 et seq. 
Claim 4, 7 and 13-14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over US 20090033812 A1 (Ijzerman; Willem Lubertus et al.)
Per claim 4, Ijzerman teaches the device according to claim 1, wherein the birefringent electro-optic material comprises a nematic liquid crystal material [see paragraph 0040].  Ijzerman lacks twisted nematic liquid crystal.  However, it was routine skill in the art to add sufficient twist to nematic liquid crystal in order to improve angular control of the outputted light.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art. 
Per claim 7, Ijzerman teaches the device as claimed in claim 1, but lacks the non-switchable optically transparent layer comprises an isotropic material.  However, it was routine skill in the art to incorporate an isotropic material to reduce manufacturing costs.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art. 
Per claim 13, Ijzerman teaches the device as claimed in claim 1, but lacks the polarization orientation of the light from the display output side of the display panel at the surface that enters the birefringent electro-optic material is in a display the row direction of the display panel.  However, it was a matter of routine skill in the art to use 90 degree twisted nematic in which would result in an output of the polarized light in the row direction.  Improved angular control and contrast would have been an expected benefit.   Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art. 
Per claim 14, Ijzerman teaches the device as claimed in claim 1, but lacks the polarization orientation of the light from the display output side of the display panel at the surface that enters the birefringent electro-optic material is at '15 degrees diagonal to a display the column direction 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Response to Arguments
Applicant's arguments filed 7/26/21 have been fully considered but they are not persuasive.  The following are Applicant arguments:
In the cited example ([0058]) Ijzerman's material of the lenticular body is not non-switchable, as claimed in claim 1.  However, at paragraph 0040, optically transparent layer 21 is a plastic plate or sheet.  Plastic is a non-switchable material.
Ijzerman does not disclose that in the single view (two dimensional (2D)) mode the birefringent electro-optic material is in the first state [exhibits extra-ordinary refractive index], and in the multi-view mode (3D), the birefringent electro-optic material is in the second state [exhibits ordinary refractive index].  However, figure 3B shows the extraordinary axis of the liquid crystal molecules vertically aligned to achieve a 2D image.  Accordingly, the liquid crystal molecules exhibit to the inputted light an extraordinary refractive index.  Figure 3A shows the ordinary axis horizontally aligned to achieve a 3D image.  Accordingly, the liquid crystal molecules exhibit to the inputted light an ordinary refractive index.   

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A DUDEK whose telephone number is (571)272-2290.  The examiner can normally be reached on Monday-Thursday 6:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JAMES A DUDEK/Primary Examiner, Art Unit 2871